Defendant has been convicted of a violation of section 20 (subd. 4, par. a) of the Vehicle and Traffic Law, which reads in part as follows: “nor shall any person knowingly authorize or permit the operation or driving of a motor vehicle owned by him or in his charge upon a public highway of this state by any person who is not duly licensed”. There was no proof from which the City Magistrate could properly have found that defendant authorized or permitted the operation of his automobile by a person who he knew was an unlicensed driver. The People failed to prove actual knowledge of that fact on the part of defendant, nor was there any proof of circumstances warranting an inference of such knowledge. Such an essential element of the People’s proof was the establishment of defendant’s knowledge of the fact that the person operating his ear with his consent was an unlicensed driver, the judgment of conviction must be reversed on the law, the fine remitted and a new trial ordered.
Concur—Botein, P. J., Rabin, Valente, McNally and Stevens, JJ.